DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hilaris does not disclose a floating ring seal for pumps for pumping liquid media.
Examiner notes that Hilaris Para 0071 discloses a floating ring seal. Claims do not include a positive recited limitation of a floating ring for pumps.
Applicant argues that the Hilaris seal ring 164 made of carbon as in Para 0080, the seal ring would have an unconstrained expansion that is problematic.
Examiner notes that Hilaris Para 0080 discloses seal ring 164 is made of carbon, hence the seal ring works within the seal system.
Applicant argues that Hilaris seal grooves 169 are not circumferential.
Examiner notes that Hilaris Para 0081 discloses grooves 169 are concentric and do not take the shape of a spiral.
Applicant argues that Hilaris drawings are not to scale and do not disclose the relative dimensions in claims 2 and 3.
Examiner notes that Hilaris examiner annotated fig 3D below clearly discloses the relative dimensions as in claims 2 and 3.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/048015 in view of Orlowski (U.S. PG Pub # 20090194950). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the both the applications claim a one-piece body, a first throttling area, a second throttling area, a third throttling area, a first circumferential groove and a second circumferential groove.
Orlowski teaches wherein the one-piece body is made of a material comprising carbon (Para 0055).
It would have been obvious to one of ordinary skilled in the art to modify the material of copending Application No. 17/048015 with that of Orlowski to provide a stronger and durable labyrinth seal.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 3, 8, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 10, 1, 5, 13 and 14 (respectively) of copending Application No. 17/048015. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications have claims with first width of first throttling area, second width of second throttling area, first groove width, a third throttling area, seal ring carrier, housing, first gap height and second gap height.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 7 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilaris et al. (U.S. PG Pub # 20130075975).

Regarding claim 1, Hilaris discloses a floating ring seal (fig 3D) for sealing on a rotating component (210), comprising:

a one-piece body (body of 164) including

a first throttling area directed radially inward ( as seen in examiner annotated fig 3D below),

a second throttling area directed radially inward ( as seen in examiner annotated fig 3D below);

a third throttling area directed radially inward ( as seen in examiner annotated fig 3D below); 

a first circumferential groove ( as seen in examiner annotated fig 3D below) on the inner circumference of the one-piece body ( as seen in examiner annotated fig 3D below),

wherein the first groove is arranged between the first throttling area and the second throttling area ( as seen in examiner annotated fig 3D below) in the axial direction of the floating ring seal ( as seen in examiner annotated fig 3D below);

a second circumferential groove on the inner circumference of the one-piece body ( as seen in examiner annotated fig 3D below), wherein the second groove is arranged between the third throttling area and the second throttling area in the axial direction of the floating ring seal ( as seen in examiner annotated fig 3D below); and 
a seal ring carrier carrying the one-piece body (carrier with recess 163, fig 3A same as fig 3D), 
wherein the one-piece body is made of a material comprising carbon (Para 0080).


    PNG
    media_image1.png
    792
    979
    media_image1.png
    Greyscale


Regarding claim 2, Hilaris discloses the floating ring seal, wherein a first width of the first throttling area is smaller than or equal to a second width of the second throttling area (equal as seen in examiner annotated fig 3D below).

Regarding claim 3, Hilaris discloses the floating ring seal, wherein the first groove has a groove width which is smaller than or equal to the first width and which is smaller than or equal to the second width (equal as seen in examiner annotated fig 3D below).

Regarding claim 7, Hilaris discloses the floating ring seal, wherein the seal ring carrier is located on a side of the one-piece body opposite the throttling areas (carrier with recess 163, on the side of 164 opposite the throttling areas as seen in examiner annotated fig 3D below).

Regarding claim 8, Hilaris discloses the floating ring seal, further comprising a housing including a recess (recess in housing 111) for receiving the one-piece body in a floating manner ( as seen in examiner annotated fig 3D below).

Regarding claim 9, Hilaris discloses a component arrangement comprising at least one floating ring seal and a rotating component ( 164, 210 as seen in examiner annotated fig 3D below).

Regarding claim 10, Hilaris discloses the component arrangement, wherein a first gap height of a first throttle gap between the first throttling area and a surface of the rotating component remains constant and/or wherein a second gap height of a second throttle gap between the second throttling area and the surface of the rotating component remains constant (heights of throttling areas remain constant as seen in examiner annotated fig 3D below).

Regarding claim 11, Hilaris discloses the component arrangement, wherein the first gap height is the same as the second gap height ( as seen in examiner annotated fig 3D below).

    PNG
    media_image1.png
    792
    979
    media_image1.png
    Greyscale


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlowski (U.S. PG Pub # 20090194950).

Regarding claim 1, Orlowski discloses a floating ring seal (fig 6) for sealing on a rotating component (1), comprising:

a one-piece body (body of 17) including

a first throttling area directed radially inward ( as seen in examiner annotated fig 6 below),

a second throttling area directed radially inward ( as seen in examiner annotated fig 6 below);

a third throttling area directed radially inward ( as seen in examiner annotated fig 6 below); 

a first circumferential groove ( as seen in examiner annotated fig 6 below) on the inner circumference of the one-piece body ( as seen in examiner annotated fig 6 below),

wherein the first groove is arranged between the first throttling area and the second throttling area ( as seen in examiner annotated fig 6 below) in the axial direction of the floating ring seal ( as seen in examiner annotated fig 6 below);

a second circumferential groove on the inner circumference of the one-piece body ( as seen in examiner annotated fig 6 below), wherein the second groove is arranged between the third throttling area and the second throttling area in the axial direction of the floating ring seal ( as seen in examiner annotated fig 6 below); and 
a seal ring carrier carrying the one-piece body (carrier 4 with recess carrying 17), 
wherein the one-piece body is made of a material comprising carbon (Para 0055).

Regarding claim 12, Orlowski discloses the floating ring seal according to claim 1, wherein the seal ring carrier is adapted to retain the one-piece body, fully contacting the outer periphery thereof (4 retains and contacts the outer periphery of 17).

    PNG
    media_image2.png
    784
    667
    media_image2.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675